Citation Nr: 1719410	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement.

2. Entitlement to total disability based on individual unemployability (TDIU) 

3. Entitlement to service connection for residuals of a stroke, to include as secondary to the service connected hypertension.  .


WITNESSES AT HEARING ON APPEAL

The Veteran and G.T.


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the left knee and TDIU claims currently on appeal.

In March 2011, the Veteran submitted a VA Form 9, where he indicated that he experienced a stroke during a VA examination.  There is no indication that the RO adjudicated this possible claim.  Therefore, the issue is inexplicably intertwined with the Veteran's TDIU claim, and would require remand even if additional development were not required.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered) and has been added to the issue section above.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been prepared and associated with the Veteran's electronic paperless claims file (Virtual VA)

The Board notes that a claim of entitlement to a TDIU is expressly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

In addition to the TDIU claim that is part and parcel of the increased rating claim on appeal, in July 2016, the Veteran filed a claim for a TDIU.  In September 2016, the RO denied the Veteran entitlement to a TDIU.  However, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of TDIU and stroke residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 1, 2010, the Veteran's left knee replacement has manifested chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

From January 1, 2010, the criteria for a 60 percent rating for the Veteran's left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103 (a)(West 2014); 38 C.F.R. § 3.159 (b) (2016).

In the present case, via January 2007 and June 2016 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

According to the rating schedule, pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

I. Residuals of a total left knee replacement

The Veteran filed a claim for a higher disability rating for the service-connected left knee replacement in October 2009.  A review of the administrative history in the case shows that on November 4, 2008, the Veteran underwent a total left knee replacement.  Following that surgery, the service-connected left knee disability was re-characterized as a status post left knee replacement and was rated as 100 percent disabling from November 4, 2008, to December 31, 2009.  A 30 percent rating was assigned from January 1, 2010, under Diagnostic Code 5055.

In October 2009, when still in receipt of a 100 percent rating, the Veteran attended a physical therapy consult at Biloxi Veterans Affairs Medical Center (VAMC).  Examiner noted he presented left knee pain, decreased range of movement (ROM), and decreased balance in his left knee following his total knee replacement.  Veteran reported he had fallen a couple of times because of his balance.

In February 2011, the Veteran attended a knee examination.  During the examination he stated that his knee was "not very good".  Veteran also noted that he did well for a while after surgery but had increasing pain over the prior year or so as well as pain when arising from a seated position.  He reported that generally, he could not stand or walk for any more than about 30 minutes.  In order to climb steps he had to lead with the right leg and climb the steps one at a time while holding the handrail.  He stated that there was even more difficulty with going down a flight of steps.  He avoided stairs and reported that he was having some giving way of the knee before the total knee arthroplasty but less often since the surgery.  No report of inflammatory arthritis with associated flare ups.  The Veteran reported that he had not worked since his total knee replacement.  He had previously worked for several years as a chaplain at the Biloxi VAMC.  Upon examination, his left knee presented 5 degrees of extension and 5-80 degrees of flexion.  He had pain on motion at endpoint.  There was no additional limitation of motion after repetitive motion.  Some tenderness over the area of the medial joint line was reported and there was no ligamentous instability.

In April 2013, the Veteran attended a hearing before the undersigned.  He testified to worsening symptomatology including frequent pain, instability and fatigability.  He also reported multiple falls as a result of his knee disorder.  

In June 2016, the Veteran attended a knee examination.  During the examination he reported that flare-ups occur if walking further than 1/4 mile and that he was unable to kneel on the knee without pain and discomfort.  Examination revealed no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Upon range of motion testing, the Veteran displayed 125 degrees flexion and full extension.  There was no additional functional loss or range of motion after three repetitions.  The examiner reported this does not contribute to functional loss.  Strength was full.  There is no history of recurrent subluxation or lateral instability. 

In September 2016, the Veteran attended a knee examination.  He reported functional loss to include decreased range of motion and difficulty with prolonged standing and walking.  Examination revealed mild tenderness to palpation at the medial and lateral side of knee.  Upon testing, further decrease motion was noted with 80 degrees flexion and lacking 10 degrees extension.  Pain was noted on testing.  The examiner reported that pain does contribute to a functional loss.  Upon repetitive testing, flexion decreased to 75 degrees.  There is no history of recurrent subluxation or lateral instability.  The examiner described residuals consisting of severe painful motion or weakness.

The competent and credible evidence establishes that from January 1, 2010, the Veteran's left knee replacement residuals most closely approximates the criteria for a 60 percent rating under Diagnostic Code 5055.  Veteran appeared to do well for a while after surgery but had increasing pain as well as pain when arising from a seated position and that generally; he could not stand or walk for any more than about 30 minutes.  In addition, the Veteran has reported multiple instances of falling as a result of his left knee giving way consistently from as early as 2009.  As such, the left knee replacement residuals most closely approximate a 60 percent rating under Diagnostic Code 5055.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; The Board observes, however, that the 60 percent rating for the left knee replacement residuals contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  The rating under Diagnostic Code 5055 specifically contemplates pain and weakness in the rating.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45



ORDER

Entitlement to a 60 percent rating for a left knee replacement is granted from January 1, 2010.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016)

A February 2011 progress note from the Biloxi VAMC indicates that the Veteran came for a routine examination and was sent to the emergency room for further evaluation based on blood pressure measurements and possible stroke.   

In March 2011, the Veteran submitted a VA Form 9, where he indicated that he experienced a stroke during a VA examination.

In an April 2013 hearing, the Veteran testified that he received primary care at the Keesler Air Force Medical Center.  In addition, it was also noted that the Veteran indicated he could not work at all after his left knee surgery. 

On the Veteran's Application for Increased Compensation Based on Unemployability, he indicated that he stopped working as a Chaplain in 2005, approximately 3 years before his total left knee replacement.

The Board finds there is no indication service connection for possible stroke residuals was developed nor is there any indication that records from Keesler Air Force Medical Center were requested or reviewed.

Lastly, it is not clear to the Board based on the Veteran's statements as to when he stopped working and the cause thereof.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim, to include records from Keesler Air Force Medical Center.  The most recent VA treatment information of record is dated from August 21, 2014.  Ask the Veteran to provide a release for private treatment records and obtain any records reported.  

2. Ask the Veteran to identify any new or additional private treatment that he may have had relating to his alleged stoke incident.  Obtain any identified records.

3. The Veteran should be afforded an appropriate VA stroke residuals examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.
		
Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Determine whether the Veteran has any current stroke residuals disability(ies) and list each.

(B) If a current stroke residuals disability(ies) is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military active duty.  

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran, including lay evidence of continuity of symptomatology after service, and post-service medical treatment.  He has provided very limited information about his stroke, stating only that it occurred during a VA examination.  Obtain a complete history of his injury and details about any post injury treatment in service and though the present.  All opinions expressed should be accompanied by supporting rationale.

4. Send the Veteran VA Form 21-8949 and instruct his to provide information about all earned income for each year he claims his is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

5.  The Veteran is to provide a copy of his IRS tax returns for the years 2005 through 2008 (of the years he claims he was is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities), or in the alternative, provide the Veteran with IRS Form 4605T and ask him to complete and return it.  If he does, the AOJ should attempt to obtain copies of transcripts of relevant tax records to determine the Veteran's employment status and income during the years he claims he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  All requests and responses, positive and negative, must be documented in the claims file.

6. For each tax return provided, ask the Veteran is to provide a statement attesting that the copy provided is an exact duplicate of the return filed with the IRS.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


